Name: Commission Implementing Regulation (EU) 2015/2295 of 9 December 2015 amending Regulation (EC) No 2074/2005 as regards lists of approved food establishments (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: business organisation;  animal product;  health;  agricultural policy;  information and information processing;  foodstuff;  technology and technical regulations;  communications
 Date Published: nan

 10.12.2015 EN Official Journal of the European Union L 324/5 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2295 of 9 December 2015 amending Regulation (EC) No 2074/2005 as regards lists of approved food establishments (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 31(2)(f) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down general rules for the performance of official controls to verify compliance with Union rules on feed and food, animal health and animal welfare. It provides for Member States to maintain up-to-date lists of approved establishments, made available to other Member States and to the public. (2) In accordance with the requirements laid down in Commission Regulation (EC) No 2074/2005 (2), the Commission is to provide a website, to which each Member State is to provide a link to its national website containing up-to-date lists of approved establishments, available to other Member States and to the public. The analysis of those lists for purposes such as impact assessment and for making links with other Commission information technology tools has proved to be very time-consuming and complex. (3) In order to simplify the possibility to analyse the listing for Member States establishments and to include without undue delay a Union approved establishment in those lists, it seems appropriate to allow the use of TRACES. (4) The requirements provided for in this Regulation involve an adaptation of current practices both for food business operators and competent authorities. It is therefore appropriate to allow a delayed application of this Regulation. (5) Regulation (EC) No 2074/2005 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex V of Regulation (EC) No 2074/2005 is replaced by the text in Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27). ANNEX ANNEX V Lists of approved establishments CHAPTER I ACCESS TO LISTS OF APPROVED ESTABLISHMENTS In order to assist Member States in making up-to-date lists of approved food establishments available to other Member States and to the public, the Commission shall provide a website to which each Member State shall provide a link to its national website or inform in case those lists are published through the TRACES system. CHAPTER II FORMAT FOR NATIONAL WEBSITES A. Masterlist 1. Each Member State shall provide the Commission with a linking address to a single national website containing the masterlist of lists of approved food establishments for products of animal origin as defined in point 8.1. of Annex I to Regulation (EC) No 853/2004. 2. The masterlist referred to in point 1 shall consist of one sheet and shall be completed in one or more official languages of the Union. B. Operational chart 1. The website containing the masterlist shall be developed by the competent authority or, where appropriate, one of the competent authorities referred to in Article 4 of Regulation (EC) No 882/2004. 2. The masterlist shall include links to: (a) other web pages located on the same website; (b) where certain lists of approved food establishments are not maintained by the competent authority referred to in point 1, websites managed by other competent authorities, units or where appropriate, bodies. C. Listing through the TRACES system By way of derogation from Parts A and B, Member States may provide the lists through the TRACES system. CHAPTER III LAYOUT AND CODES FOR LISTS OF APPROVED ESTABLISHMENTS Layouts, including relevant information and codes, shall be established to ensure wide availability of the information concerning approved food establishments and to improve the readability of the lists. CHAPTER IV TECHNICAL SPECIFICATIONS The tasks and activities referred to in Chapters II and III shall be performed in accordance with the technical specifications published by the Commission.